           Case 1:11-vv-00154-UNJ Document 238 Filed 12/29/20 Page 1 of 3




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************      *
BRYAN QUINONES and DONNA  *
QUINONES, as parents and legal
                          *
representatives of their minor
                          *                         No. 11-154V
daughter, Y.Q.,           *                         Special Master Christian J. Moran
                          *
             Petitioners, *
                          *                         Filed: December 2, 2020
v.                        *
                          *                         Damages; decision based on proffer;
SECRETARY OF HEALTH       *                         measles, mumps, and rubella
AND HUMAN SERVICES,       *                         (“MMR”) vaccination; seizure
                          *                         disorder; sensory integration disorder;
             Respondent.  *                         behavioral changes.
******************** *

Ramon Rodriguez, III, Sands Anderson PC, Richmond, VA, for Petitioners;
Christine M. Becer, U.S. Department of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION AWARDING DAMAGES 1

        On March 11, 2011, Bryan Quinones and Donna Quinones filed a petition
on behalf of their minor daughter Y.Q. seeking compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 et seq., alleging
that the measles, mumps, and rubella (“MMR”) vaccination caused Y.Q. to suffer
seizure disorder, sensory integration disorder, and behavioral changes. On
September 4, 2019, the undersigned ruled that petitioners are entitled to
compensation under the Vaccine Act.


       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
       Case 1:11-vv-00154-UNJ Document 238 Filed 12/29/20 Page 2 of 3




       On November 30, 2020, respondent filed a Proffer on Award of
Compensation, to which petitioners agree. Based upon the record as a whole, the
special master finds the proffer reasonable and that petitioners are entitled to an
award as stated in the Proffer. Pursuant to the attached Proffer the court awards
petitioner:

1.    A lump sum payment of $658,221.20, representing trust seed funds
      consisting of the present year cost of compensation for residential
      facility expenses in Compensation Year 2081 through Compensation
      Year 2085 ($592,212.50) and life care expenses in the first year after
      judgment ($66,008.70), in the form of a check payable to Midland Trust
      Company, as Trustee of the Grantor Reversionary Trust established for
      the benefit of Y.Q., as set forth in Appendix A: Items of Compensation
      for Y.Q.;

2.    A lump sum payment of $1,261,309.00, representing compensation for
      lost future earnings ($1,011,309.00) and pain and suffering
      ($250,000.00), in the form of a check payable to petitioners as
      guardian(s)/conservator(s) of Y.Q., for the benefit of Y.Q. No payments
      shall be made until petitioners provide respondent with documentation
      establishing that they have been appointed as the
      guardian(s)/conservator(s) of Y.Q.’s estate. If petitioners are not
      authorized by a court of competent jurisdiction to serve as
      guardian(s)/conservator(s) of the estate of Y.Q., any such payment shall
      be made to the party or parties appointed by a court of competent
      jurisdiction to serve as guardian(s)/conservator(s) of the estate of Y.Q.
      upon submission of written documentation of such appointment to the
      Secretary;

3.    A lump sum payment of $13,429.07, representing compensation for past
      unreimbursable expenses, in the form of a check payable to petitioners;

4.    A lump sum payment of $21,765.16, representing compensation for
      satisfaction of a New York State Medicaid Program lien, payable jointly
      to petitioners and the New York State Department of Health, and
      mailed to:

                        New York State Department of Health
                                 P.O. Box 415874
                             Boston, MA 02241-5874
           Case 1:11-vv-00154-UNJ Document 238 Filed 12/29/20 Page 3 of 3




                                     Recovery Case #: 128093
                                     Attn: Heather Leonard

       Petitioners agree to endorse this payment to the New York State
       Department of Health; and

5.     An amount sufficient to purchase the annuity contract, subject to the
       conditions described below, that will provide payments for the life care
       items contained in the life care plan, as illustrated by the chart at Tab A
       attached hereto, paid to the life insurance company from which the
       annuity will be purchased. Compensation for Year Two (beginning on
       the first anniversary of the date of judgment) and all subsequent years
       shall be provided through respondent's purchase of an annuity, which
       annuity shall make payments directly to the trustee only so long as Y.Q.
       is alive at the time a particular payment is due. At the Secretary's sole
       discretion, the periodic payments may be provided to petitioner in
       monthly, quarterly, annual or other installments. The "annual
       amounts" set forth in the chart at Tab A describe only the total yearly
       sum to be paid to the trustee and do not require that the payment be
       made in one annual installment.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 11-154V according to this decision
and the attached proffer.2

      Any questions may be directed to my law clerk, Haley Hawkins, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
